o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil the honorable mark steven kirk member u s house of representative sec_707 skokie boulevard suite northbrook il attention --------------------- dear congressman kirk conex-107068-10 i am responding to your inquiry dated date on behalf of your constituent -- ------------------ she asked about income_tax regulations published under sec_152 of the internal_revenue_code the code in these regulations changed the irs’s practice of allowing a noncustodial_parent in certain circumstances to use pages of a divorce decree to show that the custodial_parent released the exemption claim for a child to the noncustodial_parent sec_1_152-4 of the regulations under sec_152 of the code a noncustodial_parent may claim an exemption for a child if the custodial_parent signs a written declaration in such form and manner as provided in regulations that he or she will not claim the exemption for the child and the noncustodial_parent attaches the declaration to his or her tax_return the regulations under sec_152 effective for tax years beginning after date provide that the custodial parent’s written declaration must be on form_8332 release revocation of release of claim to exemption for child by custodial_parent or other single-purpose document containing substantially the same information as form_8332 a noncustodial_parent may not except for certain decrees executed before the effective date of the regulations substantiate a custodial parent’s release of a claim to exemption by attaching pages of a divorce decree i am enclosing a copy of the preamble to the regulations under sec_152 of the code which explains why we will not accept a court order or decree as proof of a custodial parent’s waiver in general divorce decrees are complex documents addressing statuses rights and obligations under state law we found that interpreting a divorce decree was burdensome caused uncertainty and led to disputes in contrast form_8332 clearly and specifically designates which parent is entitled to the dependency_exemption the rule adopted in the regulations requiring a noncustodial conex-107068-10 parent to use form_8332 or a similar single-purpose document facilitates tax_administration provides more certainty to taxpayers about which parent is entitled to claim a dependency_exemption for a child and reduces tax controversies i hope this information is helpful if you have any questions please contact ---------------- ---------- or ----------------------- at -------------------- or me at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting enclosure
